Citation Nr: 1523555	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-25 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran's election to receive VA Post-9/11 GI Bill (Chapter 33) educational assistance benefits in lieu of VA Montgomery GI Bill (Chapter 30) educational assistance benefits is valid.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION
The Veteran is the appellant in the instant appeal.  He had active service from June 1995 to March 2005.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the Muskogee, Oklahoma, Regional Office's Education Center (RO) which granted VA Post-9/11 GI Bill (Chapter 33) educational assistance benefits.  The Board has reviewed the education file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that: "I was not aware of the penalty for" electing to receive VA Post-9/11 GI Bill (Chapter 33) educational assistance benefits in lieu of VA Montgomery GI Bill (Chapter 30) educational assistance benefits; he was told that he would "still have 2 full years of benefits;" "I would not trade 2 years of Chapter 33 for 2 month[s] and 13 days;" and he "would not have of made a decision to switch" had he been properly informed of the consequences.  He requests that his VA educational assistance benefits be "retro dated back to September 2012."  

An undated and unsigned Application for VA Education Benefits states that the Veteran was applying for "Chapter 33 in lieu of Chapter 30 - effective 9/17/2012."  The May 2013 statement of the case (SOC) issued to the Veteran indicates that "VA received claimant's on-line application for VA education benefits requesting Post-9/11 GI Bill in lieu of Chapter 30 (MGIB) effective September 17, 2012" and the "application informed claimant if eligible for MGIB, he must make an irrevocable election from MGIB to the Post-9/11 GI Bill ... [and] also stated the entitlement will be limited to the number of months remaining under Chapter 30."  

The copy of the Veteran's purported Application for VA Education Benefits is not certified, signed, or dated.  VA should obtain all relevant VA records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, appropriate action should be undertaken to associate the Veteran's fully completed/executed Application for VA Education Benefits conveying his election to receive VA Post-9/11 GI Bill (Chapter 33) educational assistance benefits in lieu of VA Montgomery GI Bill (Chapter 30) educational assistance benefits with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record the Veteran's fully completed/executed Application for VA Education Benefits conveying his election to receive VA Post-9/11 GI Bill (Chapter 33) educational assistance benefits in lieu of VA Montgomery GI Bill (Chapter 30) educational assistance benefits and/or other relevant documentation reflecting such an election.  If the requested documentation cannot be located, a written statement to that effect should be prepared and incorporated into the record.  

2.  Then readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).   

